     Case 2:20-cv-02182-PSG-JC Document 22 Filed 06/22/20 Page 1 of 5 Page ID #:252




 1                           UNITED STATES DISTRICT COURT
 2                          CENTRAL DISTRICT OF CALIFORNIA

 3                                                     )
       DANIEL GABBARD, Individually and
 4     on behalf of all others similarly situated,     )   No.: 2:20-cv-02182-PSG-JC
                                                       )   [PROPOSED] ORDER
 5                                                     )   CONSOLIDATING RELATED
 6                                        Plaintiff,   )   ACTIONS, APPOINTING
                                                       )   LEAD PLAINTIFF AND
 7                  v.                                     APPROVING SELECTION
                                                       )   OF COUNSEL [14]
 8                                                     )   DATE: June 29, 2020
       PHARMACIELO LTD., DAVID
 9
                                                       )   TIME: 1:30 p.m.
       ATTARD, and SCOTT LAITINEN,
                                                       )   JUDGE: Philip S. Gutierrez
10                                      Defendant.     )   CTRM: # 6A, 6th Floor
11                                                     )
                                                       )
12                                                     )
       HOWARD ANDERSON, Individually
13     and on Behalf of All Others Similarly           )
                                                       )   No.: 2:20-cv-03759
14     Situated,
                                                       )
15                                                     )
16                                        Plaintiff,   )
                                                       )
17
            vs.
                                                       )
18                                                     )
       PHARMACIELO LTD., DAVID
                                                       )
19     ATTARD, and SCOTT LAITINEN,
                                                       )
20                                     Defendants.     )
                                                       )
21
22
23
24
25
26
27
28


                                           [PROPOSED] ORDER
     Case 2:20-cv-02182-PSG-JC Document 22 Filed 06/22/20 Page 2 of 5 Page ID #:253




 1
               WHEREAS, the Court has considered the competing motions for Consolidation,

 2    Appointment of Lead Plaintiff and Approval of Lead Counsel,
 3
               IT IS HEREBY ORDERED THAT:
 4
 5       I.         CONSOLIDATION OF RELATED ACTIONS
 6
               1.     Pursuant to Federal Rule of Civil Procedure 42, the above-captioned related
 7
      actions are hereby consolidated for all purposes into one action.
 8
 9             2.     These actions shall be referred to herein as the “Consolidated Action.” This
10
      Order shall apply to the Consolidated Action and to each case that is subsequently filed
11
12    in this Court that relates to the same subject matter as in the Consolidated Action.
13       II.        CAPTIONING OF THIS ACTION
14
               3. Every pleading in this Consolidated Action shall bear the following Caption:
15
16                               UNITED STATES DISTRICT COURT
17
                                CENTRAL DISTRICT OF CALIFORNIA

18    IN RE PHARMACIELO LTD.                      No. 2:20-cv-02182-PSG-JC
19    SECURITIES LITIGATION
                                                  CLASS ACTION
20
21                                                [TITLE OF DOCUMENT]
22
23             4.     When the document being filed pertains to all actions, the phrase “All
24
      Actions” shall appear immediately after the phrase “This Document Relates To:”. When
25
26    the document applies to some, but not all, of the actions, the document shall list,
27    immediately after the phrase “This Document Relates To:”, the docket number for each
28

                                             [PROPOSED] ORDER

                                                    1
     Case 2:20-cv-02182-PSG-JC Document 22 Filed 06/22/20 Page 3 of 5 Page ID #:254




 1
      individual action to which the document applies, along with the name of the first-listed

 2    plaintiff in said action.
 3
                5.     This Court requests assistance of counsel in calling to the attention of the
 4
 5    Clerk of this Court the filing or transfer of any case which might not properly be
 6
      consolidated as part of this Consolidated Action.
 7
         III.        MASTER DOCKET AND MASTER FILE
 8
 9              6.     A Master Docket and Master File shall be established for this Consolidated
10
      Action. The Master File shall be No. 2:20-cv-02182-PSG-JC. All orders, pleadings,
11
12    motions and other documents shall, when filed and docketed in the Master File, be
13    deemed filed and docketed in each individual case to the extent applicable. When an
14
      order, pleading, motion or document is filed with a caption indicating that it is applicable
15
16    to fewer than all individual actions in the Consolidated Action, the clerk shall file such
17
      pleadings in the Master File and note such filing in the Master Docket and in the docket
18
19    of each action referenced.
20       IV.         APPOINTMENT OF LEAD PLAINTIFFS AND LEAD COUNSEL
21
                7.     Having reviewed all pending Motions and accompanying Memoranda of
22
23    Law, the Court hereby appoints Howard Anderson and Pamela Que (collectively, the
24
      “PharmaCielo Investor Group”) as Lead Plaintiff in the Consolidated Action.              The
25
26    PharmaCielo Investor Group satisfies the requirements for Lead Plaintiff pursuant to

27    Section 21D(a)(3)(B)(iii) of the Private Securities Litigation Reform Act of 1995
28

                                              [PROPOSED] ORDER

                                                     2
     Case 2:20-cv-02182-PSG-JC Document 22 Filed 06/22/20 Page 4 of 5 Page ID #:255




 1
      (“PSLRA”).

 2          8.     Lead Plaintiff, pursuant to Section 21D(a)(3)(B)(v) of the PSLRA, has
 3
      selected and retained Pomerantz LLP as Lead Counsel.
 4
 5          9.     Lead Counsel shall have the following responsibilities and duties, to be
 6
      carried out either personally or through counsel whom Lead Counsel shall designate:
 7
                   (a)   to coordinate the briefing and argument of motions;
 8
 9                 (b)   to coordinate the conduct of discovery proceedings;
10                 (c)   to coordinate the examination of witnesses in depositions;
11
                   (d)   to coordinate the selection of counsel to act as a spokesperson at
12                       pretrial conferences;
13                 (e)   to call meetings of the plaintiffs’ counsel as they deem necessary and
14                       appropriate from time to time;
15                 (f)   to coordinate all settlement negotiations with counsel for defendants;
16
                   (g)   to coordinate and direct the pretrial discovery proceedings and the
17                       preparation for trial and the trial of this matter and to delegate work
18
                         responsibilities to selected counsel as may be required; and

19                 (h)   to supervise any other matters concerning the prosecution, resolution
                         or settlement of the Consolidated Action.
20
21          10.    No motion, request for discovery, or other pretrial proceedings shall be
22    initiated or filed by any plaintiffs without the approval of Lead Counsel, so as to prevent
23
      duplicative pleadings or discovery by plaintiffs. No settlement negotiations shall be
24
25    conducted without the approval of Lead Counsel.
26
            11.    Counsel in any related action that is consolidated with this Consolidated
27
28    Action shall be bound by this organization of plaintiffs’ counsel.

                                           [PROPOSED] ORDER

                                                  3
Case 2:20-cv-02182-PSG-JC Document 22 Filed 06/22/20 Page 5 of 5 Page ID #:256
